
	

114 HR 39 IH: To make 1 percent across-the-board rescissions in non-defense, non-homeland-security, and non-veterans-affairs discretionary spending for each of the fiscal years 2015 and 2016.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 39
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Mrs. Blackburn (for herself, Mr. Hensarling, Mr. Franks of Arizona, Mrs. Black, Mr. LaMalfa, Mr. Collins of Georgia, and Mr. Jones) introduced the following bill; which was referred to the Committee on Appropriations
		
		A BILL
		To make 1 percent across-the-board rescissions in non-defense, non-homeland-security, and
			 non-veterans-affairs discretionary spending for each of the fiscal years
			 2015 and 2016.
	
	
		1.Across-the-board rescissions in non-defense, non-homeland-security, and non-veterans-affairs
			 discretionary spending for each of fiscal years 2015 and 2016
			(a)Across-the-Board RescissionsThere is hereby rescinded an amount equal to 1 percent of—
				(1)the budget authority provided (or obligation limitation imposed) in each of the fiscal years 2015
			 and 2016 for any non-defense, non-homeland-security, and
			 non-veterans-affairs discretionary account in any fiscal year 2015 or 2016
			 appropriation Act;
				(2)the budget authority provided in any advance appropriation for each of the fiscal years 2015 and
			 2016 for any non-defense, non-homeland-security, and non-veterans-affairs
			 discretionary account in any prior fiscal year appropriation Act; and
				(3)the contract authority provided in each of the fiscal years 2015 and 2016 for any program that is
			 subject to a limitation contained in any fiscal year 2015 or 2016
			 appropriation Act for any non-defense, non-homeland-security, and
			 non-veterans-affairs discretionary account.
				(b)Non-Defense, non-Homeland security, and non-Veterans-Affairs discretionary accountFor purposes of subsection (a), the term non-defense, non-homeland-security, and non-veterans-affairs discretionary account means any discretionary account, other than—
				(1)any account included in a Department of Defense Appropriations Act;
				(2)any account included in a Department of Homeland Security Appropriations Act;
				(3)any account of the Department of Defense or the Department of Veterans Affairs included in a
			 Military Construction and Veterans Affairs and Related Agencies
			 Appropriations Act; or
				(4)any account for Department of Energy defense activities included in an Energy and Water Development
			 and Related Agencies Appropriations Act.
				(c)Proportionate applicationAny rescission made by subsection (a) shall be applied proportionately—
				(1)to each discretionary account and each item of budget authority described in such subsection; and
				(2)within each such account and item, to each program, project, and activity (with programs, projects,
			 and activities as delineated in the appropriation Act or accompanying
			 reports for the relevant fiscal year covering such account or item, or for
			 accounts and items not included in appropriation Acts, as delineated in
			 the most recently submitted President's budget).
				(d)Subsequent appropriation lawsIn the case of any fiscal year 2015 or 2016 appropriation Act enacted after the date of enactment
			 of this section, any rescission required by subsection (a) shall take
			 effect immediately after the enactment of such Act.
			(e)OMB reportWithin 30 days after the date of enactment of this section (or, if later, 30 days after the
			 enactment of any fiscal year 2015 or 2016 appropriation Act), the Director
			 of the Office of Management and Budget shall submit to the Committees on
			 Appropriations of the House of Representatives and the Senate a report
			 specifying the account and amount of each rescission made pursuant to
			 subsection (a).
			
